Citation Nr: 1200917	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  04-28 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date prior to May 21, 2001 for the grant of service connection for degenerative osteoarthritis of the lumbar spine.

2.  Entitlement to an initial disability rating in excess of 40 percent for degenerative osteoarthritis of the lumbar spine.

3.  Entitlement to service connection for Parkinson's disease, to include as secondary to service-connected major depressive disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	John F. Cameron, Attorney at Law
ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.

This matter was most recently before the Board in November 2009 at which time the claim for an effective date earlier than May 21, 2001, for degenerative osteoarthritis of the lumbosacral spine was denied, and the remaining claims were remanded for additional development.

However, the Veteran appealed the Board's denial of his claim for an earlier effective date to the United States Court of Appeals for Veterans Claims (Court). Pursuant to Joint Motion for Partial Remand filed by the Veteran and VA, in a March 2011 Order, the Court remanded the claim to the Board for compliance with the instructions in the joint motion.  Specifically, the Board was instructed to set forth additional reasons and bases for its decision.  The Court's directive as through the joint motion is the law of the case.  Chisem v. Gober, 10 Vet. App. 526 (1997) (questions settled on a former appeal of the same case are no longer open for review).  See Browder v. Brown, 5 Vet. App. 268 (1993). 

The issue of entitlement to an effective date prior to May 21, 2001, for degenerative osteoarthritis of the lumbar spine is decided herein.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO to ensure compliance with applicable law.  VA will notify the Veteran if further action is required on his part.

FINDINGS OF FACT

1.  Service connection for a low back disability was first denied by VA in an unappealed August 1994 rating decision.

2.  On May 19, 1999, the RO received the Veteran's petition to reopen his claim of entitlement to service connection for a back disability. 

3.  In June 2000, the RO issued a rating decision denying the Veteran's petition to reopen his claim.

4.  In a note received by VA on May 21, 2001, the Veteran stated that he wished to reopen his claim and submitted a December 21, 2000, private medical opinion.

5.  The December 21, 2000, private medical opinion was new and material evidence supportive of the Veteran's claim for service connection for a back disability.

6.  The RO declined to reopen the Veteran's claim on the basis of his May 2001 filing and notified him of this denial in a December 2001 letter.

7.  The Veteran submitted a May 2002 petition to reopen his claim.

8.  The RO reopened the Veteran's claim and granted service connection in a November 2004 rating decision; the RO assigned an effective date of May 21, 2001.


CONCLUSION OF LAW

The requirements for an effective date of May 19, 1999, for the grant of service connection for degenerative osteoarthritis of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 3.159(c) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veteran's claims arise from his disagreement with the effective date following the grant of service connection for degenerative osteoarthritis of the lumbar spine.   Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Further, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Entitlement to an Earlier Effective Date

The Veteran contends that he is entitled to an earlier effective date for his grant of service connection for degenerative osteoarthritis of the lumbar spine.  The Board herein grants his claim.  

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

The Veteran submitted a January 1993 claim for service connection for "trouble with back" starting in 1975.  He contended that he had experienced back pain ever since, and as a result of, being run over by a truck during his active duty service.  His service treatment records reflect that he was struck by a car, but are silent for any complaints of, or treatment for, back disability.  In May 1994, the RO determined that the Veteran's injuries from the truck were incurred in the line of duty, but the RO denied the claim in an August 1994 rating decision due to lack of evidence of any back disability caused by the accident.  The Veteran did not appeal that denial.

In February 1998, the Veteran underwent a VA examination in connection with a separate claim.  The examination report states that he experienced occasional low back pains without history of injury.  The examiner diagnosed chronic low back pain with mild degenerative arthritis of the lumbosacral spine.  The Veteran subsequently submitted a petition to reopen his claim that was received by VA on May 19, 1999.  Later that month, he submitted additional medical evidence to VA - the report of a private May 1998 spinal X-ray that revealed small hypertrophic end plate spurs at several levels, but an otherwise normal spine. 

In a June 2000 rating decision, the RO determined that the Veteran had not submitted new and material evidence sufficient to reopen his claim.  The rating decision observes the Veteran's diagnosis of degenerative arthritis of the spine, but states that no evidence links that disability to his active duty service.  The Veteran subsequently submitted the following statement to VA:
      
I would like to re-open my claim for service connection for my back. I have attached a copy of the written by my doctor. Thank you.

A private physician note dated December 21, 2000, was attached to the Veteran's statement.  The physician observed the spinal degeneration and reported that the Veteran asked if the 1975 truck accident could have contributed to his back disability.  The physician opined that the accident "certainly could have exacerbated this problem, although there is no way to ever know this for sure of course."

VA notified the Veteran in August 2001 that it was denying his petition to reopen his claim for service connection for a back disability.  The RO stated that the private physician's letter showed that he had a back disability, but "in no way links this condition to active military service."

In November 2001, the Veteran submitted another medical opinion by the same private physician to VA.  The letter, dated October 31, 2001, reflects that the physician had reviewed the Veteran's service treatment records and did not have any medical opinion different from his December 2000 statement.  VA notified the Veteran in December 2001 that it was denying his petition to reopen his claim for service connection as the October 2001 letter did not provide any evidence that his back disability was incurred in, or aggravated by, his active duty service. 

In May 2002, the Veteran again applied to reopen his claim for service connection for a back disability.  He resubmitted the December 2000 private medical opinion and provided VA with a copy of the Social Security Administration's decision to award him disability benefits.  The Veteran submitted an August 2002 notice of disagreement to the December 2001 rating decision denying his petition to reopen his claim.

The RO issued a December 2002 statement of the case in response to the August 2002 notice of disagreement, and the Veteran perfected his appeal that same month. The Veteran submitted private treatment records to VA showing that he informed his physician in November 2000 that he had experienced low back pain ever since the in-service truck accident.

A VA examination was conducted in February 2003, and the resulting report reflects that the Veteran informed the examiner that he began having low back pain "shortly" after the 1975 truck accident.  The examiner diagnosed degenerative spondylosis of the lumbar spine with moderate functional loss.  Another VA examination was conducted in August 2004, and the report also shows that the Veteran stated he had experienced low back pain ever since the in-service truck injury.  The examiner noted that the Veteran experienced posttraumatic changes to his back and opined that his current back disability was likely due to the 1975 truck accident.  The RO issued a November 2004 rating decision granting the Veteran service connection for degenerative osteoarthritis of the lumbar spine, effective May 21, 2001.

In November 2009, the Board found that the only date that could serve as a basis for the grant of service connection was May 21, 2001, the date of receipt of the Veteran's claim to reopen his previously denied claim for service connection.  The Court's March 2011 joint motion directed the Board to provide a more complete statement of the reasons and bases for its decision.  Specifically, the Court noted that the Board did not discuss why it had determined that the Veteran's May 2001 submission was a request to reopen his claim, rather than a notice of disagreement to the RO's June 2000 rating decision.  The Court also noted the potential applicability of 38 C.F.R. § 3.156(b). 

The law provides that a notice of disagreement must (1) express disagreement with a specific determination of the RO; (2) be filed in writing; (3) be filed with the RO; (4) be filed within one (1) year of the date of mailing of notice of the RO decision; and (5) be filed by the claimant or the claimant's authorized representative.  38 C.F.R. §§ 20.201, 38 C.F.R. § 20.300; see Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002) (Holding that  language of 38 C.F.R. § 20.201 properly implemented applicable statute, and that assuming that the [claimant] desired appellate review, observing that meeting the requirement of § 20.201 was not an onerous task).  While special wording is not required, a notice of disagreement must be in terms that can be reasonably construed as disagreement with a specific determination and a desire for appellate review.  Id.

The Veteran's May 2001 letter to VA is not a notice of disagreement as it does not indicate that he was contesting the June 2000 rating decision or that he wished to initiate appellate review of the decision in question.  Rather, the Veteran's stated request to "re-open" his claim indicates that he perceived and intended his letter as a new petition for reopening the previously denied claim.  The Veteran's May 2001 communication plainly does not meet the criteria of a notice of disagreement.  See Andre v. Principi, 301 F.3d 1354, 1360 (Fed.Cir. 2002) (quoting Ledford v. West, 136 F.3d 776, 780 (Fed.Cir. 1998).

However, under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  VA notified the Veteran in June 2000 that his petition to reopen his claim for service connection for a back disability had been denied.  As the Veteran submitted a statement and additional evidence to VA in May 2001, that evidence was received prior to the expiration of the appeal period.  The RO determined in November 2004 that the December 2000 private physician's letter submitted with the Veteran's May 2001 letter constituted new and material evidence. 

New evidence means evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the prior final denial.  38 C.F.R. § 3.156(a).  "Material evidence" can be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  Since, prior to the submission of the December 2000 private physician's letter, the claims file did not contain any medical evidence correlating the Veteran's back complaints to his in-service truck accident, that letter is both new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The December 2000 private physician's opinion was received prior to the expiration of the appeal period for the June 2000 rating decision and constitutes new and material evidence under 38 C.F.R. § 3.156.  For these reasons, that letter is considered as having been filed in connection with the issue pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The Veteran's submission of this evidence entitles him to an effective date of May 19, 1999, the date he submitted the petition to reopen his claim for service connection that was denied by the June 2000 rating decision.

The Board has also considered whether an effective date prior to May 19, 1999, is warranted for the grant of service connection for a back disability.  However, the record does not contain any earlier statement or action indicating intent to file a petition to reopen the claim for a back disability that was initially denied by the unappealed August 1994 rating decision.  The Veteran did submit a November 1997 petition to reopen a claim for service connection for right-side tremors/Parkinson's Disease, but that petition plainly does not encompass a claim for service connection for a back disability.  Petitions to reopen a claim must identify the benefit sought.  38 C.F.R. § 3.155 (2011).

No documents associated with the claims file after the August 1994 decision and prior to the petition received by VA on May 19, 1999, indicate any attempt to reopen the claim for service connection for a back disability.  The report of a February 1998 VA examination conducted for the tremors/Parkinson's Disease claim does reflect a diagnosis of chronic low back pain with mild degenerative arthritis, but states that the Veteran reported no specific history of back injury.  The report does not constitute a claim, or reflect that the Veteran intended to file a claim, for any back disability as required by 38 C.F.R. § 3.155.  Medical evidence alone cannot be an informal claim.  See Brannon v. West, 12 Vet. App. 32 (1998).

No formal or informal petition to reopen the claim for service connection for a back disability was received prior to the petition filed on May 19, 1999.  The Veteran is entitled to an effective date of May 19, 1999, but no earlier, for the grant of service connection for degenerative osteoarthritis of the lumbosacral spine. 


ORDER

An effective date of May 19, 1999, for the award of service connection for degenerative osteoarthritis of the lumbar spine, is granted, subject to the provisions governing the award of monetary benefits.


REMAND

The claims file reflects that evidence pertinent to the Veteran's claims has not been associated with the record.  The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  These duties require VA to assist claimants with their pending claims by gathering available pertinent evidence and associating it with the claims file. 

The Board remanded the Veteran's claims in November 2009 for additional development to specifically include the provision of VA examinations.  The claims file reflects that the RO took action in December 2009 to scheduled these examinations for January 2010.  A January 2010 compensation and pension examination inquiry shows that the examinations were cancelled because the Veteran failed to appear.  However, the Veteran contended in an April 2010 letter submitted by his counsel that he was never notified of the examinations.  The Veteran requested that the examinations be rescheduled.

A March 2011 compensation and pension examination inquiry reflects that the RO had re-scheduled the examinations.  Paper copies of VA e-mail correspondence within the claims file indicate that the examinations were conducted.  However, no examination reports have been associated with the record.  The RO must obtain these examination reports and associate them with the claims file.

As this case is being remanded for additional development, the RO also must obtain any newly generated VA treatment notes and associate them with the claims file as well as afford the Veteran another opportunity to submit any additional private treatment notes.

Accordingly, the case is REMANDED to the RO for the following action:

1.  Obtain any outstanding VA treatment records and provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file.  Obtain any identified private records and associate them with the claims file.  If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records. 

2.  Concurrent with the above development, obtain the examination reports of any VA examinations conducted after November 2009.  If the Veteran did not report for any scheduled examinations, obtain documentation showing that notice of the examination dates was sent to his last known address and whether any such notices were returned as undeliverable.  Associate all available examination reports and/or examination notifications with the claims file.  The need to schedule the Veteran for yet additional VA examination(s) is left to the discretion of the RO.

3.  Review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  Readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


